Citation Nr: 1531181	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-35 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to March 8, 2005 for special monthly compensation (SMC) based on loss of use of the right eye. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois, which, in relevant part, granted SMC based on loss of use of the right eye, effective March 8, 2005.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Houston, Texas.

The Veteran testified before the undersigned at a Board hearing in April 2015.  A transcript of the hearing has been reviewed and associated with his claims file.


FINDINGS OF FACT

1.  The Veteran separated from active military service in November 1970.

2.  While the record indicates that the Veteran may have had loss of use of the right eye prior to March 8, 2005, his formal claim of SMC based on loss of use of the right eye was received by the RO on December 13, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to March 8, 2005, for the grant of SMC based on loss of use of the right eye have not been met.  38 U.S.C. § 1114(k), 5110(a), 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a), 3.400(o) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

Here, the Veteran was sent a letter in February 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the April 2015 Board hearing, the undersigned asked questions designed to ensure that the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

The Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Laws and Regulations

Special monthly compensation under 38 U.S.C. § 1114(k) is payable for blindness of one eye having only light perception.  38 C.F.R. § 3.350(a). 

The effective date of an award of SMC, based on an original claim, is the day following separation from active service or the date entitlement arose, provided the claim was received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Factual Background 

The Veteran asserts that an effective date prior to March 8, 2005 for the grant of SMC is warranted.  Specifically, he seeks an effective date of July 2, 1970, the date of his initial claim of service connection for blindness of the right eye, or, in the alternative, August 19, 1996, that date his first claim of entitlement to an increased rating for a right eye disability was received.  

The Veteran's claim of service connection for blindness of the right eye was received on July 2, 1970.  In a rating decision dated in August 1970, the RO granted entitlement to vocational rehabilitation due to blindness of the right eye, secondary to fragment wound.  Thereafter, in an October 1970 hospital summary, it was noted that visual acuity of the right eye was 20/40.  However, visual acuity before admission or on admission was had motion at 10 feet, finger counting at 2 feet and light perception with projection in the right eye.

In a rating decision dated in January 1971, a pre-stabilization rating was assigned.  The rating for a right eye condition was deferred.  The pre-stabilization rating was continued in a May 1971 rating decision.  However, it was noted that there was insufficient evidence to establish loss of vision.  

The Veteran was granted service connection for aphakia of the right eye and was assigned a 30 percent rating, effective January 2, 1972.

A hospital summary dated in June 1974 noted a diagnosis of aphakia, right eye with corrected vision acuity of 20/70.  

The Veteran's claim for reevaluation of his service-connected disabilities was received on August 19, 1996.  The report following a July 1997 VA examination noted a medical history of traumatic cataract and glaucoma following shrapnel from a mine explosion.  Corrected right eye visual acuity was hand motion at 6 feet.  In a rating decision dated in December 1997, the RO continued the 30 percent rating for the Veteran's right eye disability.  

Thereafter, on March 8, 2005, the Veteran, in pertinent part, filed a claim of entitlement to an increased rating for his right eye disability.  In a VA treatment record dated in April 2005, it was noted that corrected right eye visual acuity was hand movement only.  A report following an April 2006 VA examination demonstrated visual acuity of the right eye limited to hand motion.  In a May 2006 rating decision, the RO denied entitlement to an increased rating for the appellant's right eye disability.  

The Veteran's claim for SMC based on loss of use of the right eye was received by the RO on December 13, 2007.  In a December 2008 rating decision, the RO granted entitlement to SMC and assigned an effective date of March 8, 2005, the date the Veteran's previous claim of entitlement to an increased rating for a right eye disability was received.  

During the April 2015 Board hearing, the Veteran reported that his vision had remained the same since he was wounded during service.  He asserted that an SMC claim should have been implied with the 1970 claim as SMC was awarded for loss or testicle.  Moreover, the Veteran asserts that he did not file a claim for SMC prior to December 2007 because he was unaware that he was eligible for SMC on the basis of loss of vision.  

Analysis

After a review of the evidence, the Board finds that an effective date earlier than March 8, 2005 for the grant of SMC based on the loss of use of the right eye is not warranted.  In this regard, there is no evidence in the claims file which may be construed as a formal or an informal claim of SMC.  Thus, there were no pending and/or unadjudicated claims for SMC prior to March 8, 2005.  Further, the effective date has been more than generously set as the date of appellant's previously filed claim of entitlement to an increased rating for his service-connected right eye disability, as opposed to the date the claim of SMC was received.   

The Board acknowledges the Veteran's assertion that his vision had not changed since the initial filing of his claim of service connection in July 1970, thus, the effective date for SMC should be the date of his initial claim of service connection.  The Board also recognizes his contention that his August 1996 claim for an increased rating for his service-connected right eye disability should also be construed as a claim for SMC.  The Board does not dispute that the evidence demonstrates that the Veteran's visual acuity met the standard for loss of vision prior to March 8, 2005.  However, such factual determination is irrelevant in this case.  While the Veteran may have been entitled to SMC based on loss of use of the right eye at the time the previous claims were adjudicated if he had submitted a claim for SMC, he did not do so.  Moreover, even if the Board construed the July 1970 claim for service connection and the August 1996 claim for an increased rating as including SMC, the record does not demonstrate that the Veteran filed notices of disagreement following adjudication of the claims.  Therefore, the rating decisions which adjudicated those claims are final.  

By regulation, the effective date is "the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In this case, the date of receipt of claim was December 13, 2007, which is later than the date that entitlement arose.  While the RO has liberally awarded an effective date based on the date entitlement for SMC was determined to be found, the Board is not free to disregard this regulation.

Accordingly, entitlement to an effective date prior to March 8, 2005 for the award of SMC based on the loss of use of the right eye is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the -doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an effective date prior to March 8, 2005, for SMC based on loss of use of the right eye is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


